TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     ON REHEARING



                     JUDGMENT RENDERED DECEMBER 31, 2020



                                    NO. 03-19-00474-CV


                         Martin Lara, Sr.; Martin Lara, Jr.; and
                    Coast to Coast Insurance Services, LLC, Appellants

                                              v.

 Streamline Insurance Services, LLC; and Streamline Insurance Services, Inc., Appellees



         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
            AFFIRMED IN PART, REVERSED AND RENDERED IN PART,
      REMANDED ON MOTION FOR REHEARING -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the district court on June 27, 2019. Appellees have

filed a motion for rehearing, and having reviewed the motion, the record, and the parties’

arguments, we deny the motion for rehearing. The Court withdraws its opinion and judgment

from August 26, 2020. The Court holds that there was reversible error in the district court’s

order. The Court reverses in part the district court’s order denying Appellants’ Texas Citizens

Participation Act (TCPA) motion to dismiss and renders judgment dismissing Streamline’s

claims against the Laras for knowing participation in a breach of fiduciary duty and tortious
interference with a contract. The Court also reverses in part the district court’s order denying

Appellants’ TCPA motion to dismiss and renders judgment dismissing Streamline’s claim

against Coast to Coast for knowing participation in a breach of fiduciary duty, to the extent that

claim is based on Molina’s assistance with procuring the New Mexico office space. The Court

affirms the district court’s denial of the motion to dismiss the remainder of Streamline’s claims

against Coast to Coast for knowing participation in a breach of fiduciary duty and tortious

interference with a contract.     The Court remands the case to the trial court for further

proceedings consistent with this opinion. Appellees shall pay all costs relating to this appeal,

both in this Court and in the court below.